Citation Nr: 0912763	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  08-35 200	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 7, 1984, Board of Veterans' Appeals (Board) decision 
which denied a claim of service connection for a low back 
disability.



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The Veteran had active service from August 1967 to March 
1970.

The moving party (the Veteran) filed a statement which has 
been accepted as a motion to revise or reverse, on the basis 
of CUE, a June 7, 1984, Board decision which denied a claim 
of service connection for a low back disability.  See 38 
U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.1400, 20.1403 (2008).


FINDING OF FACT

The Board's June 7, 1984, decision denying the Veteran's 
claim of service connection for a low back disability was not 
undebatably erroneous.


CONCLUSION OF LAW

A June 7, 1984, Board decision which denied the Veteran's 
claim of service connection for a low back disability was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 
7111 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.105(a), 
3.400(k), 20.1400, 20.1403 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the VCAA and its 
implementing regulations, codified in part at 38 C.F.R. § 
3.159, are not applicable to CUE claims.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) 
(holding that VA does not have "a duty to develop" in CUE 
claims because "there is nothing further that could be 
developed").  As noted in Livesay, CUE claims are not 
conventional appeals but instead are requests for revision of 
previous decisions.  Claims based on CUE are fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits but is instead collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, a litigant alleging CUE has the burden of 
establishing such error on the basis of the evidence of 
record at the time of the challenged decision.  Id.

The Veteran filed his original claim of service connection 
for a low back disability on a VA Form 21-526, "Veteran's 
Application for Compensation or Pension," date-stamped as 
received by the RO on July 26, 1982.  In a rating decision 
dated on November 16, 1982 and issued to the Veteran and his 
service representative on December 10, 1982, the RO denied 
the Veteran's claim of service connection for a low back 
disability.  In a letter dated on December 27, 1982, and 
date-stamped as received by the RO on December 30, 1982, the 
Veteran disagreed with the denial of his service connection 
claim for a low back disability.  The Veteran perfected a 
timely appeal when he submitted a signed VA Form 9 dated on 
March 13, 1983, and date-stamped as received by the RO on 
March 30, 1983.  He appeared for an RO hearing on May 17, 
1983.  In a Supplemental Statement of the Case dated on 
September 6, 1983, the RO confirmed and continued the denial 
of service connection for a low back disability.  The 
Veteran's service representative submitted a signed VA 
Form 646 which was dated on October 26, 1983.  The Veteran's 
service representative also submitted an Informal Hearing 
Presentation dated on May 2, 1984, which contained argument 
concerning the Veteran's service connection claim for a low 
back disability.

In a decision dated on June 7, 1984, the Board noted the 
Veteran's contentions that his current low back disability 
was related to active service and that his post-service back 
injuries resulted from his in-service back injuries.  The 
Board also reviewed the hearing testimony provided by the 
Veteran and his wife in May 1983.  Based on a review of the 
evidence of record, which included additional medical records 
submitted by the Veteran at his May 1983 RO hearing, the 
Board found that the Veteran's enlistment physical 
examination had been negative for any pertinent clinical 
findings of a low back disability.  The Board also found that 
the Veteran had been treated during active service in 
September 1968 for lumbosacral strain, a June 1969 periodic 
physical examination had shown a normal spine and 
musculoskeletal system, and he had been treated in November 
1969 for acute lumbosacral strain.  The Board noted that, 
several days after being treated for acute lumbosacral strain 
in November 1969, the Veteran's back condition "was 
described as much improved with diminished pain."  It was 
noted that the Veteran's separation physical examination also 
was "negative for symptoms or objective clinical signs of 
back abnormality."  The Board reviewed the Veteran's post-
service medical records which showed that he had injured his 
back "following his May 1982 industrial accident at which 
time he sustained injury to his lower back while installing a 
window air-conditioner."  VA examination in September 1982 
had resulted in a diagnosis of degenerative low lumbar disc 
disease (Schmorl's nodes only).  A private evaluation in 
April 1983 by Patrick Lynch, M.D., indicated that a review of 
the Veteran's lumbar spine x-rays dated in 1972 "showed no 
abnormalities."  After reviewing all of the evidence of 
record, the Board determined that, although the Veteran "may 
have sustained traumatic injury to his low back during 
service, the available service medical evidence does not 
demonstrate that it was productive of chronic residuals."  
The Board noted that, after the Veteran was treated during 
active service in 1968 and 1969 for low back symptoms, these 
symptoms improved "dramatically."  Absent evidence of in-
service incurrence of chronic low back disability, the Board 
found that service connection for a low back disability was 
not warranted.

When he filed his informal CUE motion in October 2008, the 
Veteran contended that the Board had not treated his 
experience as a combat medic and May 1983 hearing testimony 
as competent medical evidence in support of his claim of 
service connection for a low back disability and this 
constituted CUE.  

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.105(a) (2008). 

The United States Court of Appeals for Veterans Claims 
(Court) consistently has stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination.

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, 6 Vet. App. at 245.  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The Veteran's allegations of CUE in the Board's June 7, 1984, 
decision-that the Board failed to consider his experience as 
a combat medic and his May 1983 RO hearing testimony as 
competent medical evidence in support of service connection 
for a low back disability-are not persuasive.  At the outset 
of its June 7, 1984, decision, the Board noted that the 
Veteran and his wife had testified at a May 1983 RO hearing 
and reviewed their testimony in detail concerning the 
Veteran's low back disability and the contended causal 
relationship to active service.  As the Board noted in its 
June 7, 1984, decision, the medical evidence did not show 
that the Veteran had incurred a chronic low back disability 
during active service; instead, these records showed that the 
Veteran's in-service back symptomatology was acute, 
transitory, and resolved with in-service treatment.  The 
Veteran's separation physical examination showed a normal 
back and musculoskeletal system; thus, there was no low back 
disability noted at separation from active service.  Although 
the post-service medical evidence which was of record in June 
1984 showed additional low back injuries, none of the 
Veteran's post-service VA or private treating physicians had 
related his post-service low back disability to active 
service.  In fact, as the Board noted in its June 7, 1984, 
decision, Dr. Patrick Lynch concluded in April 1983 that a 
review of the Veteran's 1972 lumbar spine x-rays showed no 
abnormalities.  The Board acknowledged that the Veteran may 
have sustained a traumatic low back injury during honorable 
active service in Vietnam but pointed out correctly that 
there was no evidence in the available service treatment 
records that the Veteran's in-service back injury had 
resulted in any chronic residuals.  Then, as now, evidence of 
continuity of symptomatology (or chronicity) was required for 
service connection.  See 38 C.F.R. §§ 3.303, 3.304. 

In the moving party's formal CUE motion, filed in February 
2009, the Veteran's service representative raised additional 
allegations of CUE.  The service representative contended 
that, in its June 7, 1984, decision, the Board had overlooked 
the Veteran's active service in a field hospital and in 
Vietnam "in a Dispensary performing medical procedures" and 
his combat citations.  Although the Veteran's service 
representative asserted that this evidence was of record at 
the time of the Board's June 7, 1984, decision, a review of 
the claims file shows that a DD Form 215, "Correction of DD 
Form 214 Certificate of Release or Discharge from Active 
Duty," was not issued by the relevant service department (in 
this case, the U.S. Army) until May 15, 2002, and was date-
stamped as received by the RO in July 2002.  At that time, 
the Veteran's DD Form 214 was corrected to show that he had 
been awarded the Air Medal, the Vietnam Service Medal with 
4 Bronze Stars, the Republic of Vietnam Campaign Medal with 
Device, and the Republic of Vietnam Gallantry Cross with Palm 
Unit Citation Badge.  According to the DD Form 215, prior to 
May 15, 2002, the Veteran's DD Form 214 showed only that he 
had been awarded the Vietnam Campaign Medal and the Vietnam 
Service Medal.  Thus, in June 1984, there was no objective 
evidence of the Veteran's combat citations.  In any event, 
the Board observes that, even if such evidence had been of 
record in June 1984, there still was no medical evidence, to 
include a nexus opinion, linking the Veteran's in-service low 
back problems to his post-service back disability.  Indeed, 
the evidence suggested at that time that the veteran's back 
disability was due to a post-service back injury.  

The Veteran's service representative also alleged in the 
February 2009 CUE motion that the facts concerning the 
Veteran's honorable active combat service in Vietnam had been 
presented during the Veteran's prior RO hearing.  In fact, a 
review of the transcript of the Veteran's May 1983 RO hearing 
which was of record at the time of the Board's June 1984 
decision shows that no testimony was given concerning the 
circumstances of the Veteran's active combat service.  As for 
the presumptions afforded combat veterans, the record in 1984 
already established the veteran's back injury in service.  
Indeed, the in-service back injury was acknowledged by the 
Board.  Service connection was denied because the injury in 
service resolved without residual disability.  

Contrary to the assertions of the Veteran, a review of the 
Board's June 7, 1984, decision shows that, when it denied the 
Veteran's service connection claim for a low back disability, 
it discussed all of the evidence of record at that time, 
including the Veteran's service treatment records, his 
statements concerning the continuity of symptomatology of his 
in-service back problems, and post-service VA and private 
treatment records.  The Board appropriately determined that 
none of this evidence showed that a chronic low back 
disability had been incurred in active service or that the 
Veteran's post-service low back disability was related to 
service.  The Board also correctly determined that the 
Veteran's initial post-service treatment for low back 
problems in 1972 had shown no abnormalities and that he had 
incurred a serious post-service low back injury in 1982.  

Finally, to the extent that the Veteran disagrees in his CUE 
motion with how the Board weighed the evidence of record when 
it denied his claim of service connection for a low back 
disability, this allegation does not rise to the stringent 
standard for CUE and is dismissed.  See Luallen, 8 Vet. 
App. at 96.  In summary, because there was an adequate basis 
for the June 7, 1984, Board decision which denied the 
Veteran's claim of service connection for a low back 
disability, this decision was not undebatably erroneous and 
the Veteran's CUE motion is denied.


ORDER

The motion for CUE in a June 7, 1984, Board decision which 
denied the Veteran's claim of service connection for a low 
back disability is denied.



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



